




Exhibit 10.20
    
December 29, 2011


TO:
John Lau
FROM:
Bruce Walicek, Chief Executive Officer
Cc:
Steven Moore, Chief Financial Officer
 
Canny Ko, Senior Manager, Human Resources
 
Personnel File
RE:
Repatriation Agreement



Dear John,


The following agreement details the benefits, terms and conditions of your
repatriation from China to the United States as agreed:


Period of Relocation


As of January 1, 2012, Vancouver, WA will be your primary work location (“home
office”).


Position


Upon acceptance of this transfer agreement, your position title will be Senior
Vice President, Foundry, IP & EDA. You will continue to report to me.


Base Salary


As of January 1, 2012, your annual base salary will be $210,000. As you may
remember, Pixelworks US pays bi-weekly, with pay dates every other Friday.
Paychecks will include wages due through the two-week period (Sunday through
Saturday) prior to the pay date. Should payday fall on a holiday, it will be
paid on the previous workday.


Benefit Coverage


Upon repatriation, you will be covered by US benefits. Pixelworks US benefits,
payroll, and other human resource management services are provided through
TriNet HR Corporation, a professional employer organization. As a result of this
arrangement, TriNet will be considered your employer of record for these
purposes; however, I will be responsible for directing your work, reviewing your
performance, setting your schedule and otherwise directing your work at
Pixelworks.


Moving Allowance


Pixelworks will provide you with a one-time Moving Allowance of USD $5,000 to
assist you with returning your household goods to Oregon. You understand and
agree that this one-time payment is in lieu of any obligation that Pixelworks
might have, under your Expatriate Agreement dated August, 2006, to pay for the
return of your household goods. You should recognize that this allowance may be
treated as taxable income.
Taxes


Pixelworks will cover the costs of tax consulting services for you for your tax
preparation related to Pixelworks income incurred on or before December 31,
2011, with services for tax consulting provided through a company of our
choosing. In addition, Pixelworks will cover the costs associated with tax
equalization related to your expatriate assignments at Pixelworks that might
have occurred on or before December 31, 2011.






--------------------------------------------------------------------------------




At-Will Employment


Pixelworks is an at-will employer, and your employment will not be for any
specific period of time. You are free to quit and the Company is free to
terminate employment at any time, with or without cause. It is further
understood that this at-will employment relationship can only be changed in a
formal written employment contract signed by the Chief Executive Officer.


Governing Law


This Agreement will be governed by the laws of the State of Oregon.
 
Acknowledgement


By signing this repatriation agreement, you are aware that you are expected to
follow the policies and other rules set forth by the Company. You understand
these policies are subject to revision at the discretion of the Company. If you
should have any questions concerning this letter, now or in the future, you
understand that you can address these concerns with Human Resources or directly
with me.




Signed & Accepted:                    
/s/ John Lau
 
12/27/2011
John Lau
 
Date



Signed by Pixelworks:
/s/ Bruce A. Walicek
 
12/27/2011
Bruce A. Walicek
 
Date
Chief Executive Officer
 
 









